           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

CHRISTINA MARZIALE, Individually
and as mother of Baby Boy Marziale; and
DANA McLAIN, Administrator of the
Estate of Elaine Marziale                                 PLAINTIFFS

v.                       No. 5:18-cv-86-DPM

CORRECT CARE SOLUTIONS LLC;
MAKITA LAGRANT; STEPHEN
COOK; and WELLPATH LLC                                DEFENDANTS

                               ORDER
     Starting in late July, the Court must try a criminal case that is
expected to run three weeks and will bump the trial in this case. This
is an older case that needs resolution. The Court therefore reschedules
trial for 23 August 2021. All other pretrial deadlines remain in place.
Motion for status conference, Doc. 346, denied as moot.
     So Ordered.


                                D.P. MarshallJ;
                                United States District Judge
